DETAILED ACTION
Response to Amendment
The amendment November 2, 2021 is considered herein.
Claims 1-11, 15 and 16 have been amended.
Claims 21 and 22 have been cancelled.
Claims 17-20 are withdrawn.
Claims 1-16 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 refers to “the bifacial collection of photovoltaic material”.  While the examiner understands the films may be intended to be bifacial through the disclosure that the photons will pass through multiple times (as in paragraph 78), this is not expressly discussed in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim refers to “the space within” in the second remaining limitation, but is silent as to what space and lacks antecedent basis.  The applicant is encouraged to define the space between the curved upper surface layer and the lower surface layer as the space prior to detailing it to contain a plurality of photovoltaic films”.  The applicant’s claim refers to a “space between the upper surface layer and lower surface layer” in the 5th limitation.  Please make clear if these are intended to be the same space and refer to it as such in the claim.
Regarding claim 1, the phrase "for example" or “i.e.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Moreover, claim 1 is unclear in the recitation “i.e. the enclosure” because the term enclosure was not previously presented in the claim, rendering the term lacking antecedent basis.  Deletion of the phrase “i.e. the enclosure” would obviate this rejection.
Claims 2-16 are rejected as being directed to a rejected base claim 1.
Claim 5 further lacks a statement of claim dependency.  Based on the language of the claim including use of the terms “the first electrical contact and the second electrical contact” in claim 6 (which depends on claim 5), claim 5 should be written to depend on claim 4.
Claim 10 is unclear as the claim states the multiple ribbons of film are disposed “within the curved upper surface layer of the body”, while claim 1 details the ribbons to be in the space between the upper and lower surface layers.  Please remove the language “the curved upper surface layer of” to cause the end of claim 10 to read, “multiple ribbons of film internally disposed within the body” or “disposed 
Claim 15 is unclear where it reads, “comprising multiple ribbons of films internally disposed beneath the curved upper surface layer of the body and the lower layer”.  Please amend claim 15 to read “the lower surface layer”.
Claim 16 refers to “the bifacial collection of photovoltaic film material” but the claims do not previously introduce a bifacial collection, rendering this term lacking antecedent basis.  
Allowable Subject Matter
Claims 1-16 read free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest available prior art includes that previously submitted, SNIDOW (US PG PUB 2014/0069486, as cited by the applicant in their remarks) and newly cited reference DIBACHI et al (US PG PUB 2009/0211620).  The claim now requires a “plurality of photovoltaic films comprising multiple layer films comprising a plurality of semiconductors, and wherein the multiple layer films assume a non-planar, .
To be clear, while the subject matter of the claims reads free of the prior art, the claim still remain rejected under 35 USC 112 for formal matters.  For this reason, the claims are not allowable as currently written at this juncture.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        12/2/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721